UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF IOWA

IN RE:
CHAPTER 7 BANKRUPTCY
AMANDA L. STOUDT, CASE NO. 20-00142
Debtor.
OBJECTION TO MOTION FOR RELIEF FROM AUTOMATIC STAY
AND FROM DISCHARGE INJUNCTION (DKT., 8)

COMES NOW, the Debtor, Amanda L. Stoudt, by and through her attorney, Jeffrey P.
Taylor of Klinger, Robinson & Ford, L.L.P., and for her Objection to Motion for Relief from Automatic
Stay and From Discharge Injunction (Dkt. 8), respectfully states to the Court as follows:

1. The allegations contained in paragraph 1 of the Motion are admitted.

2. The allegations contained in paragraph 2 of the Motion are admitted.

3. The allegations contained in paragraph 3 of the Motion are admitted.

4. With regard to the allegations contained in paragraph 4 of the Motion, the Debtor
denies no other defendants have sought bankruptcy relief for lack of knowledge, information or belief.
The Debtor admits that the automatic stay issued pursuant to 11 U.S.C. §362 does not apply to the co-
defendants in the state court litigation.

5. With regard to the allegations contained in paragraph 5 of the Motion, the Debtor has
no objection to the Movant recovering the policy limits of $100,000 under the Progressive Insurance
policy covering this accident. In fact, counsel for the Debtor in the state court litigation has tendered the
$100,000 policy limits to counsel for Tara Weir on numerous occasions, More importantly, Progressive
still stands ready, willing, and able to pay Ms. Weir the $100,000. Attached hereto and marked Exhibit A
is a copy of the February 25, 2020 letter to one of Ms. Weir’s attorneys again tendering the limit. Debtor

also has no objection to this Court lifting the automatic stay to allow Ms. Weir to pursue the other state

court defendants.

 
6. The Debtor objects to the lift of the automatic stay to pursue a judgment against her in
state court. The entry of such judgment would negatively impact Amanda’s future credit worthiness. It
could influence future employers. Movant’s issues are with Progressive, not the Debtor. Counsel has been
advised the Movant contends Progressive acted in bad faith by not settling her claim earlier, This claim
belonged to Amanda and now belongs to the bankruptcy estate. No judgment against the Debtor is
required to pursue this claim under these facts. Should this Court grant Ms. Weir’s Motion for Relief, the
Order should be limited to allowing the Movant to collect the $100,000 from Debtor’s insurance.

7. Bankruptcy law authorizes Ms. Weir to recover the proceeds from the Debtor’s
insurance carrier despite Amanda’s discharge. Specifically, 11 U.S.C. §524(e) states, in part:

“Discharge of a debt of the debtor does not affect the liability of
any other entity on, or property of any other entity for, such debt.”

While the Debtor has no objection to the entry of an Order confirming the Movant’s right to receive
payment from Progressive after the Debtor receives her discharge, counsel posits such an Order is not
necessary given the above cited statute.

WHEREFORE, based upon the foregoing, the undersigned respectfully prays that this
Court deny the Motion for Relief from Automatic Stay to the extent Ms. Weir seeks to pursue any action
against the Debtor herein. The Debtor has no objection to the Court lifting the automatic stay to allow
Tara Weir to seek and receive payment from Progressive Insurance for the tendered policy limits of
$100,000 and pursue the other defendants. Finally, Debtor has no objection to the Court entering an
Order confirming Ms. Weir’s right to collect these proceeds after the Debtor receives her discharge

pursuant to 11 U.S.C. §727.

 
TY
CERTIFICATE OF SERVICE Gegom—y Lo Ye

Jefftey P. Taylor AT00077,

This document was served electronically on all parties who
receive electronic notice through CM/ECF as listed on INGER, ROBINSON ORD, L.L.P.

CM/ECF’s Notice of Electronic Filing and by regular mail 401 Old Marion Road
to those listed below on 4 , 2020 P. O. Box 10020

Cedar Rapids, IA 52410-0020
By: aX Sa OuaL Q Yass (319) 395-7400

NN (319) 395-9041 (Facsimile)
jtaylor@krflawfirm.com

ATTORNEY FOR DEBTOR

Copy by mail: Matt J. Reilly
421 West Water Street, 3" Floor
Decorah, IA 52101

 
PROGRESSIVE CLAIMS

UE PROGRESSIVE’

CLIVE, IA 50325

Underwritten By:
Progressive Universal Insurance

Company
LUNECKAS LAW, P,C, Claim Number:
DARIN LUNECKAS Loss Date: December 5, 2017
866 1ST AVE NE Document Date: February 25, 2020
SUITE A Page 1 of 7

CEDAR RAPIDS, IA 52402

claims.progressive.com
Track the status and details of your daim,
e-mail your representative or report a
new claim.

Claim Information

This letter is written regarding the claim for Tara Wier and the accident that happened on December 5, 2017.
Please be advised we had previously offered to resolve this claim for $100,000 which is the policy limits. This offer
remains open.

Let me know if we can resolve this matter for full and final settlement of $100,000.

Thank you for your time and attention.

LAURA TRYON

Claims Department

1-515-829-3902

1-800-PROGRESSIVE (1-800-776-4737)
Fax: 1-515-829-3925

ltryonl @progressive.com
Form Z587 XX (01/08) IA

 
